Whitfield C. J.,
delivered the opinion of the court.
The bill in this case must be treated as a bill of interpleader; *77and as nothing was paid into court by the complainant, the action of the court below was correct in dissolving the injunction. But the court should not have stopped short with the mere dissolution of the injunction. The case is a peculiar one in some of its aspects. The bill filed by the McComb City Bank distinctly counts upon the fact that the thirty-three shares of stock were standing upon the books of the corporation still registered to Bendat as owner, and, for this reason, that said stock be decreed to be Bendat’s, and sold, as such, to satisfy his debt to the McComb City Bank. In addition to this, it also alleges fraud in the sale of the note from Bendat to .Forcheimer, as to which last contention, however, so far as this motion is concerned, the evidence seems to have been with the appellee. We think the court, on the remanding of this case, should enter an order' directing Quin to pay the amount of his note into the court, and directing the holder of the thirty-three shares of stock to deposit them with the clerk of the court. In its. order directing the money to be paid in and the stock to be deposited, the court below should provide further that, upon compliance with its order in these two respects, the injunction should be-reinstated. The' court below should then proceed to try the question as to whom the shares of stock belong, and as to the validity of the transfer between Bendat and Forcheimer, and all the other equities in the case. If, on the trial on the merits, it shall appear that Quin is entitled to the shares of stock, they should be delivered to him, and the money for the same be directed to be paid to the party appearing to be entitled. If, however, it should appear on the trial on the merits that the McComb City Bank is entitled to subject the stock to its claim against Bendat, then the money paid in by Quin, so far as represented by the value of the stock, should be returned to him. In this way the court will administer all the equities and control the direction of the stock and the payment of the money.
Affirmed, and remanded to be proceeded with in accordance with this opinion.